

115 HR 3955 IH: Empowering Citizens Act of 2017
U.S. House of Representatives
2017-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3955IN THE HOUSE OF REPRESENTATIVESOctober 4, 2017Mr. Price of North Carolina introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo reform public financing for Presidential elections and provide for public financing for
			 Congressional elections.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Empowering Citizens Act of 2017. (b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Primary Elections
					Sec. 1001. Increase in and modifications to matching payments.
					Sec. 1002. Eligibility requirements for matching payments.
					Sec. 1003. Repeal of expenditure limitations.
					Sec. 1004. Period of availability of matching payments.
					Sec. 1005. Examination and audits of matchable contributions.
					Sec. 1006. Modification to limitation on contributions for Presidential primary candidates.
					TITLE II—General Elections
					Sec. 2001. Modification of eligibility requirements for public financing.
					Sec. 2002. Repeal of expenditure limitations and use of qualified campaign contributions.
					Sec. 2003. Matching payments and other modifications to payment amounts.
					Sec. 2004. Increase in limit on coordinated party expenditures.
					Sec. 2005. Establishment of uniform date for release of payments.
					Sec. 2006. Amounts in Presidential Election Campaign Fund.
					Sec. 2007. Use of general election payments for general election legal and accounting compliance.
					TITLE III—Public Financing for Congressional Election Campaigns
					Sec. 3001. Benefits and eligibility requirements for Congressional candidates.
					Sec. 3002. Permitting unlimited coordinated expenditures by political party committees on behalf of
			 participating candidates if expenditures are derived from small dollar
			 contributions.
					Sec. 3003. Prohibiting use of contributions by participating candidates for purposes other than
			 campaign for election.
					TITLE IV—Use of Presidential Election Campaign Fund for Public Financing of Federal Elections
					Sec. 4001. Use of Presidential Election Campaign Fund for Congressional candidates.
					Sec. 4002. Revisions to designation of income tax payments by individual taxpayers.
					Sec. 4003. Donation to Presidential Election Campaign Fund.
					TITLE V—Other Campaign Finance Reforms
					Sec. 5001. Regulations with respect to best efforts for identifying persons making contributions.
					Sec. 5002. Rules relating to joint fundraising committees.
					Sec. 5003. Disclosure of bundled contributions to Presidential campaigns; increase in threshold for
			 bundled contributions by lobbyists.
					Sec. 5004. Repeal of special contribution limits for contributions to national parties for certain
			 purposes.
					Sec. 5005. Judicial review of actions related to campaign finance laws.
					Sec. 5006. Treatment of internet communications made by political committees as public
			 communications.
					Sec. 5007. Clarification of applicability of contribution limits to certain political committees.
					TITLE VI—Miscellaneous Provisions
					Sec. 6001. Severability.
					Sec. 6002. Effective date.
			IPrimary elections
			1001.Increase in and modifications to matching payments
				(a)Increase and modification
 (1)In generalThe first sentence of section 9034(a) of the Internal Revenue Code of 1986 is amended— (A)by striking an amount equal to the amount of each contribution and inserting an amount equal to 600 percent of the amount of each matchable contribution (disregarding any amount of contributions from any person to the extent that the total of the amounts contributed by such person for the election exceeds $200); and
 (B)by striking authorized committees and all that follows through $250 and inserting authorized committees. (2)Matchable contributionsSection 9034 of such Code is amended—
 (A)by striking the last sentence of subsection (a); and (B)by inserting after subsection (b) the following new subsection:
							
 (c)Matchable contribution definedFor purposes of this section and section 9033(b)— (1)Matchable contributionThe term matchable contribution means, with respect to the nomination for election to the office of President of the United States, a contribution by an individual to a candidate or an authorized committee of a candidate with respect to which the candidate has certified in writing that—
 (A)the individual making such contribution has not made aggregate contributions (including such matchable contribution) to such candidate and the authorized committees of such candidate in excess of $1,000 for the election;
 (B)such candidate and the authorized committees of such candidate will not accept contributions from such individual (including such matchable contribution) aggregating more than the amount described in subparagraph (A); and
 (C)such contribution was not— (i)forwarded from the contributor by any person other than an individual, or
 (ii)received by the candidate or committee from a contributor or contributors, but credited by the committee or candidate to another person who is not an individual through records, designations, or other means of recognizing (whether in writing or not in writing) that a certain amount of money has been raised by such person.
 (2)ContributionFor purposes of this subsection, the term contribution means a gift of money made by a written instrument which identifies the individual making the contribution by full name and mailing address, but does not include a subscription, loan, advance, or deposit of money, or anything of value or anything described in subparagraph (B), (C), or (D) of section 9032(4)..
						(3)Conforming amendments
 (A)Section 9032(4) of such Code is amended by striking section 9034(a) and inserting section 9034. (B)Section 9033(b)(3) of such Code is amended by striking matching contributions and inserting matchable contributions.
						(b)Modification of payment limitation
 (1)In generalSection 9034(b) of such Code is amended— (A)by striking Every and inserting the following:
							
 (1)In generalEvery, (2)by striking shall not exceed and all that follows and inserting shall not exceed $300,000,000., and
 (3)by adding at the end the following new paragraph:  (3)Inflation adjustment (A)In generalIn the case of any applicable period beginning after 2019, the dollar amount in paragraph (1) shall be increased by an amount equal to—
 (i)such dollar amount, multiplied by (ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year following the year which such applicable period begins, determined by substituting calendar year 2018 for calendar year 1992 in subparagraph (B) thereof.
 (B)Applicable periodFor purposes of this paragraph, the term applicable period means the 4-year period beginning with the first day following the date of the general election for the office of President and ending on the date of the next such general election.
 (C)RoundingIf any amount as adjusted under subparagraph (1) is not a multiple of $10,000, such amount shall be rounded to the nearest multiple of $10,000..
					1002.Eligibility requirements for matching payments
 (a)Amount of aggregate contributions per State; disregarding of amounts contributed in excess of $200Section 9033(b)(3) of the Internal Revenue Code of 1986 is amended— (1)by striking $5,000 and inserting $25,000; and
 (2)by striking 20 States and inserting the following: 20 States (disregarding any amount of contributions from any such resident to the extent that the total of the amounts contributed by such resident for the election exceeds $200).
					(b)Contribution limit
 (1)In generalParagraph (4) of section 9033(b) of such Code is amended to read as follows:  (4)the candidate and the authorized committees of the candidate will not accept aggregate contributions from any person with respect to the nomination for election to the office of President of the United States in excess of $1,000 for the election..
					(2)Conforming amendments
 (A)Section 9033(b) of such Code is amended by adding at the end the following new flush sentence:  For purposes of paragraph (4), the term contribution has the meaning given such term in section 301(8) of the Federal Election Campaign Act of 1971.. (B)Section 9032(4) of such Code, as amended by section 1001(a)(3)(A) is amended by inserting or 9033(b) after 9034.
 (c)Ban on acceptance of bundled contributionsSection 9033(b) of such Code, as amended by subsection (b), is amended— (1)by striking and at the end of paragraph (3);
 (2)by striking the period at the end of paragraph (4) and inserting , and; and (3)by adding at the end the following new paragraph:
						
 (5)the candidate and the authorized committee of the candidate will not accept any bundled contribution (as defined in section 304(i)(8) of the Federal Election Campaign Act of 1971) forwarded by or credited to a person described in section 304(i)(7) of such Act..
 (d)Participation in system for payments for general electionSection 9033(b) of such Code, as amended by subsection (c), is amended— (1)by striking and at the end of paragraph (4);
 (2)by striking the period at the end of paragraph (5) and inserting , and; and (3)by adding at the end the following new paragraph:
						
 (6)if the candidate is nominated by a political party for election to the office of President, the candidate will apply for and accept payments with respect to the general election for such office in accordance with chapter 95..
					1003.Repeal of expenditure limitations
 (a)In generalSubsection (a) of section 9035 of the Internal Revenue Code of 1986 is amended to read as follows:  (a)Personal expenditure limitationNo candidate shall knowingly make expenditures from his personal funds, or the personal funds of his immediate family, in connection with his campaign for nomination for election to the office of President in excess of, in the aggregate, $50,000..
 (b)Conforming amendmentParagraph (1) of section 9033(b) of the Internal Revenue Code of 1986 is amended to read as follows:
					
 (1)the candidate will comply with the personal expenditure limitation under section 9035,. 1004.Period of availability of matching paymentsSection 9032(6) of the Internal Revenue Code of 1986 is amended by striking the beginning of the calendar year in which a general election for the office of President of the United States will be held and inserting the date that is 6 months prior to the date of the earliest State primary election.
 1005.Examination and audits of matchable contributionsSection 9038(a) of the Internal Revenue Code of 1986 is amended by inserting and matchable contributions accepted by after qualified campaign expenses of. 1006.Modification to limitation on contributions for Presidential primary candidatesSection 315(a)(6) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116(a)(6)) is amended by striking calendar year and inserting four-year election cycle.
			IIGeneral elections
 2001.Modification of eligibility requirements for public financingSubsection (a) of section 9003 of the Internal Revenue Code of 1986 is amended to read as follows:  (a)In generalIn order to be eligible to receive any payments under section 9006, the candidates of a political party in a presidential election shall meet the following requirements:
 (1)Participation in primary payment systemThe candidate for President received payments under chapter 96 for the campaign for nomination for election to be President.
 (2)Agreements with CommissionThe candidates, in writing— (A)agree to obtain and furnish to the Commission such evidence as it may request of the qualified campaign expenses of such candidates,
 (B)agree to keep and furnish to the Commission such records, books, and other information as it may request, and
 (C)agree to an audit and examination by the Commission under section 9007 and to pay any amounts required to be paid under such section.
 (3)Ban on bundled contributionsThe candidates certify to the Commission, under penalty of perjury and within such time prior to the day of the presidential election as the Commission shall prescribe by rules or regulations, that the candidates and the authorized committees of such candidates will not accept any bundled contribution (as defined in section 304(i)(8) of the Federal Election Campaign Act of 1971) forwarded by or credited to a person described in section 304(i)(7) of such Act..
			2002.Repeal of expenditure limitations and use of qualified campaign contributions
				(a)Use of qualified campaign contributions without expenditure limits; application of same
 requirements for major, minor, and new partiesSection 9003 of the Internal Revenue Code of 1986 is amended by striking subsections (b) and (c) and inserting the following:
					
						(b)Use of Qualified Campaign Contributions To Defray Expenses
 (1)In generalIn order to be eligible to receive any payments under section 9006, the candidates of a party in a presidential election shall certify to the Commission, under penalty of perjury, that—
 (A)such candidates and their authorized committees have not and will not accept any contributions to defray qualified campaign expenses other than—
 (i)qualified campaign contributions, and (ii)contributions to the extent necessary to make up any deficiency payments received out of the fund on account of the application of section 9006(c), and
 (B)such candidates and their authorized committees have not and will not accept any contribution to defray expenses which would be qualified campaign expenses but for subparagraph (C) of section 9002(11).
 (2)Timing of certificationThe candidate shall make the certification required under this subsection at the same time the candidate makes the certification required under subsection (a)(3)..
 (b)Definition of qualified campaign contributionSection 9002 of such Code is amended by adding at the end the following new paragraph:  (13)Qualified campaign contributionThe term qualified campaign contribution means, with respect to any election for the office of President of the United States, a contribution from an individual to a candidate or an authorized committee of a candidate which—
 (A)does not exceed $1,000 for the election; and (B)with respect to which the candidate has certified in writing that—
 (i)the individual making such contribution has not made aggregate contributions (including such qualified contribution) to such candidate and the authorized committees of such candidate in excess of the amount described in subparagraph (A), and
 (ii)such candidate and the authorized committees of such candidate will not accept contributions from such individual (including such qualified contribution) aggregating more than the amount described in subparagraph (A) with respect to such election..
				(c)Conforming amendments
					(1)Repeal of expenditure limits
 (A)In generalSection 315 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116) is amended by striking subsection (b).
 (B)Conforming amendmentsSection 315(c) of such Act (52 U.S.C. 30116(c)) is amended— (i)in paragraph (1)(B)(i), by striking , (b); and
 (ii)in paragraph (2)(B)(i), by striking subsections (b) and (d) and inserting subsection (d). (2)Repeal of repayment requirement (A)In generalSection 9007(b) of the Internal Revenue Code of 1986 is amended by striking paragraph (2) and redesignating paragraphs (3), (4), and (5) as paragraphs (2), (3), and (4), respectively.
 (B)Conforming amendmentParagraph (2) of section 9007(b) of such Code, as redesignated by subparagraph (A), is amended— (i)by striking a major party and inserting a party;
 (ii)by inserting qualified contributions and after contributions (other than; and (iii)by striking (other than qualified campaign expenses with respect to which payment is required under paragraph (2)).
							(3)Criminal penalties
 (A)Repeal of penalty for excess expensesSection 9012 of the Internal Revenue Code of 1986 is amended by striking subsection (a). (B)Penalty for acceptance of disallowed contributions; application of same penalty for candidates of major, minor, and new partiesSubsection (b) of section 9012 of such Code is amended to read as follows:
							
								(b)Contributions
 (1)Acceptance of disallowed contributionsIt shall be unlawful for an eligible candidate of a party in a presidential election or any of his authorized committees knowingly and willfully to accept any contribution to defray qualified campaign expenses, except to the extent necessary to make up any deficiency in payments received out of the fund on account of the application of section 9006(c), or to defray expenses which would be qualified campaign expenses but for subparagraph (C) of section 9002(11).
 (2)PenaltyAny person who violates paragraph (1) shall be fined not more than $5,000, or imprisoned not more than one year, or both. In the case of a violation by an authorized committee, any officer or member of such committee who knowingly and willfully consents to such violation shall be fined not more than $5,000, or imprisoned not more than one year, or both..
						2003.Matching payments and other modifications to payment amounts
				(a)In general
 (1)Amount of payments; application of same amount for candidates of major, minor, and new partiesSubsection (a) of section 9004 of the Internal Revenue Code of 1986 is amended to read as follows:  (a)In generalSubject to the provisions of this chapter, the eligible candidates of a party in a presidential election shall be entitled to equal payment under section 9006 in an amount equal to 600 percent of the amount of each matchable contribution received by such candidate or by the candidate’s authorized committees (disregarding any amount of contributions from any person to the extent that the total of the amounts contributed by such person for the election exceeds $200), except that total amount to which a candidate is entitled under this paragraph shall not exceed $300,000,000..
 (2)Repeal of separate limitations for candidates of minor and new parties; inflation adjustmentSubsection (b) of section 9004 of such Code is amended to read as follows:  (b)Inflation adjustment (1)In generalIn the case of any applicable period beginning after 2019, the $300,000,000 dollar amount in subsection (a) shall be increased by an amount equal to—
 (A)such dollar amount; multiplied by (B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year following the year which such applicable period begins, determined by substituting calendar year 2018 for calendar year 1992 in subparagraph (B) thereof.
 (2)Applicable periodFor purposes of this subsection, the term applicable period means the 4-year period beginning with the first day following the date of the general election for the office of President and ending on the date of the next such general election.
 (3)RoundingIf any amount as adjusted under paragraph (1) is not a multiple of $10,000, such amount shall be rounded to the nearest multiple of $10,000..
 (3)Conforming amendmentSection 9005(a) of such Code is amended by adding at the end the following new sentence: The Commission shall make such additional certifications as may be necessary to receive payments under section 9004..
 (b)Matchable contributionSection 9002 of such Code, as amended by section 2002, is amended by adding at the end the following new paragraph:
					
 (14)Matchable contributionThe term matchable contribution means, with respect to the election to the office of President of the United States, a contribution by an individual to a candidate or an authorized committee of a candidate with respect to which the candidate has certified in writing that—
 (A)the individual making such contribution has not made aggregate contributions (including such matchable contribution) to such candidate and the authorized committees of such candidate in excess of $1,000 for the election;
 (B)such candidate and the authorized committees of such candidate will not accept contributions from such individual (including such matchable contribution) aggregating more than the amount described in subparagraph (A) with respect to such election; and
 (C)such contribution was not— (i)forwarded from the contributor by any person other than an individual, or
 (ii)received by the candidate or committee from a contributor or contributors, but credited by the committee or candidate to another person who is not an individual through records, designations, or other means of recognizing (whether in writing or not in writing) that a certain amount of money has been raised by such person..
				2004.Increase in limit on coordinated party expenditures
 (a)In generalSection 315(d)(2) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116(d)(2)) is amended to read as follows:  (2) (A)The national committee of a political party may not make any expenditure in connection with the general election campaign of any candidate for President of the United States who is affiliated with such party which exceeds $100,000,000.
 (B)For purposes of this paragraph— (i)any expenditure made by or on behalf of a national committee of a political party and in connection with a presidential election shall be considered to be made in connection with the general election campaign of a candidate for President of the United States who is affiliated with such party; and
 (ii)any communication made by or on behalf of such party shall be considered to be made in connection with the general election campaign of a candidate for President of the United States who is affiliated with such party if any portion of the communication is in connection with such election.
 (C)Any expenditure under this paragraph shall be in addition to any expenditure by a national committee of a political party serving as the principal campaign committee of a candidate for the office of President of the United States..
				(b)Conforming Amendments Relating to Timing of Cost-of-Living Adjustment
 (1)In generalSection 315(c)(1) of such Act (52 U.S.C. 30116(c)(1)), as amended by section 2002(c)(1)(B), is amended—
 (A)in subparagraph (B), by striking (d) and inserting (d)(3); and (B)by inserting at the end the following new subparagraph:
							
 (D)In any calendar year after 2018— (i)the dollar amount in subsection (d)(2) shall be increased by the percent difference determined under subparagraph (A);
 (ii)the amount so increased shall remain in effect for the calendar year; and (iii)if the amount after adjustment under clause (i) is not a multiple of $100, such amount shall be rounded to the nearest multiple of $100..
 (2)Base yearSection 315(c)(2)(B) of such Act (52 U.S.C. 30116(c)(2)(B)), as amended by section 2002(c)(1)(B), is amended—
 (A)in clause (i)— (i)by striking (d) and inserting (d)(3); and
 (ii)by striking and at the end; (B)in clause (ii), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following new clause:  (iii)for purposes of subsection (d)(2), calendar year 2017..
						2005.Establishment of uniform date for release of payments
				(a)Date for payments
 (1)In generalSection 9006(b) of the Internal Revenue Code of 1986 is amended to read as follows:  (b)Payments from the FundIf the Secretary of the Treasury receives a certification from the Commission under section 9005 for payment to the eligible candidates of a political party, the Secretary shall pay to such candidates out of the fund the amount certified by the Commission on the later of—
 (1)the last Friday occurring before the first Monday in September; or (2)24 hours after receiving the certifications for the eligible candidates of all major political parties.
								Amounts paid to any such candidates shall be under the control of such candidates..
 (2)Conforming AmendmentThe first sentence of section 9006(c) of such Code is amended by striking the time of a certification by the Commission under section 9005 for payment and inserting the time of making a payment under subsection (b). (b)Time for certificationSection 9005(a) of the Internal Revenue Code of 1986 is amended by striking 10 days and inserting 24 hours.
				2006.Amounts in Presidential Election Campaign Fund
 (a)Determination of amounts in fundSection 9006(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new sentence: In making a determination of whether there are insufficient moneys in the fund for purposes of the previous sentence, the Secretary shall take into account in determining the balance of the fund for a Presidential election year the Secretary’s best estimate of the amount of moneys which will be deposited into the fund during the year, except that the amount of the estimate may not exceed the average of the annual amounts deposited in the fund during the previous 3 years..
				(b)Special rule for first campaign cycle under this Act
 (1)In generalSection 9006 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
						
							(d)Special authority To borrow
 (1)In generalNotwithstanding subsection (c), there are authorized to be appropriated to the fund, as repayable advances, such sums as are necessary to carry out the purposes of the fund during the period ending on the first presidential election occurring after the date of the enactment of this subsection.
								(2)Repayment of advances
 (A)In generalAdvances made to the fund shall be repaid, and interest on such advances shall be paid, to the general fund of the Treasury when the Secretary determines that moneys are available for such purposes in the fund.
 (B)Rate of interestInterest on advances made to the fund shall be at a rate determined by the Secretary of the Treasury (as of the close of the calendar month preceding the month in which the advance is made) to be equal to the current average market yield on outstanding marketable obligations of the United States with remaining periods to maturity comparable to the anticipated period during which the advance will be outstanding and shall be compounded annually..
 (2)Effective dateThe amendment made by this subsection shall take effect January 1, 2018. 2007.Use of general election payments for general election legal and accounting complianceSection 9002(11) of the Internal Revenue Code of 1986 is amended by adding at the end the following new sentence: For purposes of subparagraph (A), an expense incurred by a candidate or authorized committee for general election legal and accounting compliance purposes shall be considered to be an expense to further the election of such candidate..
			IIIPublic financing for congressional election campaigns
 3001.Benefits and eligibility requirements for Congressional candidatesThe Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.) is amended by adding at the end the following:  VPublic financing of congressional election campaigns ABenefits 501.Benefits for participating candidates (a)In generalIf a candidate for election to the office of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress is a participating candidate under this title with respect to an election for such office, the candidate shall be entitled to payments under this title, to be used only for authorized expenditures in connection with the election.
								(b)Amount of payment
 (1)Match of qualified contributionsSubject to paragraph (2), the amount of a payment made to a participating candidate under this title shall be equal to 600 percent of the amount of qualified contributions received by the candidate since the most recent payment made to the candidate under this title with respect to the election, as set forth—
 (A)in the case of the first payment made to the candidate with respect to the election, in the report filed under section 511(a)(2); and
 (B)in the case of any subsequent payment made to the candidate with respect to the election, in the report of qualified contributions filed under subsection (c).
 (2)LimitationIn determining the amount of qualified contributions received by a candidate for purposes of making a payment under this section, there shall be disregarded any amount of contributions from any person to the extent that the total of the amounts contributed by such person for the election exceeds $200.
									(c)Reports
 (1)In generalEach participating candidate shall file reports of receipts of qualified contributions at such times and in such manner as the Commission may by regulations prescribe.
 (2)Contents of reportsEach report under this subsection shall disclose each qualified contribution received by the candidate since the most recent report filed under this section, and shall state the aggregate amount of all such qualified contributions received since the most recent report filed under this section.
 (3)Frequency of reportsReports under this subsection shall be made no more frequently than— (A)once every month until the date that is 90 days before the date of the election;
 (B)once every week after the period described in subparagraph (A) and until the date that is 21 days before the election; and
 (C)once every day after the period described in subparagraph (B). (4)Limitation on regulationsThe Commission may not prescribe any regulations with respect to reporting under this subsection with respect to any election after the date that is 180 days before the date of such election.
 (d)Limit on aggregate amount of paymentsThe aggregate amount of payments that may be made under this title to a participating candidate during an election cycle may not exceed—
 (1)$2,000,000, in the case of a candidate for the office of Representative in, or Delegate or Resident Commissioner to, the Congress; or
 (2)$10,000,000, in the case of a candidate for the office of Senator. (e)Inflation adjustmentIn each odd-numbered calendar year after 2018—
 (1)each of the dollar amounts under subsections (b)(2), (d)(1), and (d)(2) shall be increased by the percent difference determined under section 315(c)(1)(A) (determined by substituting calendar year 2017 for the base period);
 (2)each amount so increased shall remain in effect for the election cycle beginning on the first day following the year in which the amount is increased; and
 (3)if any amount after adjustment under paragraph (1) is— (A)in the case of an amount under subsection (b)(2), not a multiple of $10, such amount shall be rounded to the nearest multiple of $10, and
 (B)in the case of an amount under subsection (d), not a multiple of $1,000, such amount shall be rounded to the nearest multiple of $1,000.
										502.Administration of payments
 (a)TimingThe Commission shall make payments under this title to a participating candidate— (1)in the case of the first payment made to the candidate with respect to the election, not later than 48 hours after the date on which such candidate is certified as a participating candidate under section 513; and
 (2)in the case of any subsequent payment made to the candidate with respect to the election, not later than 5 business days after the receipt of a report made under section 501(c).
 (b)Method of paymentThe Commission shall distribute funds available to participating candidates under this title through the use of an electronic funds exchange or a debit card.
 (c)AppealsThe Commission shall provide a written explanation with respect to any denial of any payment under this title and shall provide for the opportunity for review and reconsideration within 5 business days of such denial.
 503.Qualified contribution definedIn this title, the term qualified contribution means, with respect to a candidate, a contribution that meets each of the following requirements: (1)The contribution is in an amount that is not greater than the limit on the amount of a contribution that may be accepted by a participating candidate from an individual under section 521(a).
 (2)The contribution is made by an individual who is not otherwise prohibited from making a contribution under this Act.
 (3)The contribution is not— (A)forwarded from the contributor by any person other than an individual; or
 (B)received by the candidate or an authorized committee of the candidate from a contributor or contributors, but credited by the committee or candidate to another person who is not an individual through records, designations, or other means of recognizing (whether in writing or not in writing) that a certain amount of money has been raised by such person.
 (4)The contribution meets the requirements of section 512(b). BEligibility and certification 511.Eligibility (a)In generalA candidate for the office of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress is eligible to be certified as a participating candidate under this title with respect to an election if the candidate meets the following requirements:
 (1)During the election cycle for the office involved, the candidate files with the Commission a statement of intent to seek certification as a participating candidate.
 (2)The candidate meets the qualified contribution requirements of section 512 and submits to the Commission a report disclosing each qualified contribution received by the candidate and stating the aggregate amount of all such qualified contributions received.
 (3)Not later than the last day of the qualifying period, the candidate files with the Commission an affidavit signed by the candidate and the treasurer of the candidate's principal campaign committee declaring that the candidate—
 (A)has complied and, if certified, will comply with the contribution and expenditure requirements of section 521;
 (B)if certified, will run only as a participating candidate for all elections for the office that such candidate is seeking during the election cycle; and
 (C)has either qualified or will take steps to qualify under State law to be on the ballot. (b)General electionNotwithstanding subsection (a), a candidate shall not be eligible to receive a payment under this title for a general election or a general runoff election unless the candidate’s party nominated the candidate to be placed on the ballot for the general election or the candidate is otherwise qualified to be on the ballot under State law.
 (c)Qualifying period definedThe term qualifying period means, with respect to any candidate for the office of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress, the 120-day period (during the election cycle for such office) which begins on the date on which the candidate files a statement of intent under section 511(a)(1), except that such period may not continue after the date that is 60 days before—
 (1)the date of the primary election; or (2)in the case of a State that does not hold a primary election, the date prescribed by State law as the last day to qualify for a position on the general election ballot.
									512.Qualified contribution requirements
								(a)Receipt of qualified contributions
 (1)In generalA candidate meets the requirements of this section if, during the qualifying period described in section 511(c), the candidate obtains—
 (A)a single qualified contribution from a number of individuals equal to or greater than— (i)in the case of a candidate for election the office of Representative in, or Delegate or Resident Commissioner to, the Congress, 400, or
 (ii)in the case of a candidate for the office of Senator, the product of 400 and the number of Congressional districts in the State involved as of the date of the election; and
 (B)a total dollar amount of qualified contributions equal to or greater than— (i)in the case of a candidate for election the office of Representative in, or Delegate or Resident Commissioner to, the Congress, $40,000, disregarding any amount of contributions from any person to the extent that the total of the amounts contributed by such person for the election exceeds $200, or
 (ii)in the case of a candidate for the office of Senator, the product of $40,000 and the number of Congressional districts in the State involved as of the date of the election, disregarding any amount of contributions from any person to the extent that the total of the amounts contributed by such person for the election exceeds $200.
 (2)Exclusion of contributions from out-of-State residentsIn determining the number of qualified contributions obtained by a candidate under paragraph (1)(A) and the dollar amount of qualified contributions obtained by a candidate under paragraph (1)(B), there shall be excluded any contributions made by an individual who does not have a primary residence in the State in which such candidate is seeking election.
 (b)Requirements relating to receipt of qualified contributionEach qualified contribution— (1)may be made by means of a personal check, money order, debit card, credit card, or electronic payment account;
 (2)shall be accompanied by a signed statement containing the contributor’s name and the contributor's address in the State in which the primary residence of the contributor is located; and
 (3)shall be acknowledged by a receipt that is sent to the contributor with a copy kept by the candidate for the Commission and a copy kept by the candidate for the election authorities in the State with respect to which the candidate is seeking election.
 (c)Prohibiting payment on commission basis of individuals collecting qualified contributionsNo person may be paid a commission on a per qualified contribution basis for collecting qualified contributions.
								513.Certification
								(a)Deadline and Notification
 (1)In generalNot later than 10 days after a candidate files an affidavit under section 511(a)(3), the Commission shall—
 (A)determine whether or not the candidate meets the requirements for certification as a participating candidate;
 (B)if the Commission determines that the candidate meets such requirements, certify the candidate as a participating candidate; and
 (C)notify the candidate of the Commission's determination. (2)Deemed certification for all elections in election cycleIf the Commission certifies a candidate as a participating candidate with respect to the first election of the election cycle involved, the Commissioner shall be deemed to have certified the candidate as a participating candidate with respect to all subsequent elections of the election cycle.
									(b)Revocation of certification
 (1)In generalThe Commission may revoke a certification under subsection (a) if— (A)a candidate fails to qualify to appear on the ballot at any time after the date of certification (other than a candidate certified as a participating candidate with respect to a primary election who fails to qualify to appear on the ballot for a subsequent election in that election cycle); or
 (B)a candidate otherwise fails to comply with the requirements of this title, including any regulatory requirements prescribed by the Commission.
 (2)Repayment of benefitsIf certification is revoked under paragraph (1), the candidate shall repay to the Empowering Citizens Payment Account of the Presidential Election Campaign Fund (established under section 9051 of the Internal Revenue Code of 1986) an amount equal to the value of benefits received under this title with respect to the election cycle involved plus interest (at a rate determined by the Commission) on any such amount received.
 (c)Participating Candidate definedIn this title, a participating candidate means a candidate for the office of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress who is certified under this section as eligible to receive benefits under this title.
								CRequirements for Candidates Certified as Participating Candidates
							521.Restrictions on certain contributions and expenditures
								(a)Reduction in otherwise applicable contribution limits
 (1)In generalIn the case of a candidate who is certified as a participating candidate under this title with respect to an election, each limit applicable under paragraph (1)(A) and paragraph (2)(A) of section 315(a) to the amount of a contribution which may be made to the candidate and any authorized committee of the candidate with respect to the election shall be equal to $1,000 for the election.
 (2)Inflation adjustmentIn each odd-numbered calendar year after 2018— (A)the $1,000 amount under paragraph (1) shall be increased by the percent difference determined under section 315(c)(1)(A) (determined by substituting calendar year 2017 for the base period);
 (B)the amount so increased shall remain in effect for the election cycle beginning on the first day following the year in which the amount is increased; and
 (C)if any amount after adjustment under subparagraph (A) not a multiple of $100, such amount shall be rounded to the nearest multiple of $100.
 (b)Prohibiting acceptance of contributions bundled by registered lobbyistsA candidate who is certified as a participating candidate under this title with respect to an election, and any authorized committee of such a candidate, may not accept any contribution with respect to the election which is a bundled contribution (as defined in section 304(i)(8)) forwarded by or credited to a person described in section 304(i)(7).
 (c)Limit on expenditures from personal fundsA candidate who is certified as a participating candidate under this title may not make expenditures from personal funds (as defined in section 304(a)(6)(B)) in an aggregate amount exceeding $50,000 with respect to any election in the election cycle involved.
 (d)Prohibiting solicitation of funds for political party committeesA candidate who is certified as a participating candidate under this title may not solicit funds for any political committee of a political party, except that the candidate may solicit funds for a separate account of the committee which is established under section 315(d)(5).
								522.Remitting unspent funds after election
 (a)In generalNot later than the date that is 60 days after the last election for which a candidate certified as a participating candidate qualifies to be on the ballot during the election cycle involved, such participating candidate shall remit to the Commission for deposit in the Empowering Citizens Payment Account of the Presidential Election Campaign Fund (established under section 9051 of the Internal Revenue Code of 1986) an amount equal to the lesser of—
 (1)the amount of money in the candidate’s campaign account; or (2)the amount of the payments received by the candidate under this title.
									(b)Exception for expenditures incurred but not paid as of date of remittance
 (1)In generalSubject to subsection (a), a candidate may withhold from the amount required to be remitted under paragraph (1) of such subsection the amount of any authorized expenditures which were incurred in connection with the candidate’s campaign but which remain unpaid as of the deadline applicable to the candidate under such subsection, except that any amount withheld pursuant to this paragraph shall be remitted to the Commission not later than 120 days after the date of the election to which such subsection applies.
 (2)Documentation requiredA candidate may withhold an amount of an expenditure pursuant to paragraph (1) only if the candidate submits documentation of the expenditure and the amount to the Commission not later than the deadline applicable to the candidate under subsection (a).
									DAdministrative provisions
 531.Administration by CommissionThe Commission shall prescribe regulations to carry out the purposes of this title, including regulations to establish procedures for—
 (1)verifying the amount of qualified contributions with respect to a candidate; (2)effectively and efficiently monitoring and enforcing the limits on the raising of qualified contributions;
 (3)effectively and efficiently monitoring and enforcing the limits on the use of personal funds by participating candidates; and
 (4)monitoring the use of payments under this title through audits of not fewer than 1/3 of all participating candidates or other mechanisms. 532.Violations and penalties (a)Civil penalty for violation of contribution and expenditure requirementsIf a candidate who has been certified as a participating candidate accepts a contribution or makes an expenditure that is prohibited under section 521, the Commission shall assess a civil penalty against the candidate in an amount that is not more than 3 times the amount of the contribution or expenditure. Any amounts collected under this subsection shall be deposited into the Empowering Citizens Payment Account of the Presidential Election Campaign Fund (established under section 9051 of the Internal Revenue Code of 1986).
								(b)Repayment for improper use of Empowering Citizens Payment Account
 (1)In generalIf the Commission determines that any benefit made available to a participating candidate was not used as provided for in this title or that a participating candidate has violated any of the dates for remission of funds contained in this title, the Commission shall so notify the candidate and the candidate shall pay to the Empowering Citizens Payment Account of the Presidential Election Campaign Fund an amount equal to—
 (A)the amount of benefits so used or not remitted, as appropriate; and (B)interest on any such amounts (at a rate determined by the Commission).
 (2)Other action not precludedAny action by the Commission in accordance with this subsection shall not preclude enforcement proceedings by the Commission in accordance with section 309(a), including a referral by the Commission to the Attorney General in the case of an apparent knowing and willful violation of this title.
 533.Election cycle definedIn this title, the term election cycle means, with respect to an election for the office of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress, the period beginning on the day after the date of the most recent general election for that office (or, if the general election resulted in a runoff election, the date of the runoff election) and ending on the date of the next general election for that office (or, if the general election resulted in a runoff election, the date of the runoff election)..
			3002.Permitting unlimited coordinated expenditures by political party committees on behalf of
			 participating candidates if expenditures are derived from small dollar
 contributionsSection 315(d) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116(d)), as amended by section 2101(b) of Division N of the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235; 128 Stat. 2773), is amended by adding at the end the following new paragraph:
				
 (6)In determining the amount of expenditures made by a committee under paragraph (3) in connection with the campaign of a candidate who is certified as a participating candidate under title V, there shall be excluded any expenditures which are derived from a separate account established by the committee for which the only sources of funds are contributions made during the election cycle in an amount which does not exceed $1,000 per contributor..
			3003.Prohibiting use of contributions by participating candidates for purposes other than campaign for
 electionSection 313 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30114) is amended by adding at the end the following new subsection:
				
 (d)Restrictions on Permitted Uses of Funds by Candidates Receiving Matching Public FundsNotwithstanding paragraph (2), (3), or (4) of subsection (a), if a candidate for election for the office of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress is certified as a participating candidate under title V with respect to the election, any contribution which the candidate is permitted to accept under such title may be used only for authorized expenditures in connection with the candidate’s campaign for such office..
			IVUse of Presidential Election Campaign Fund for public financing of Federal elections
 4001.Use of Presidential Election Campaign Fund for Congressional candidatesSubtitle H of the Internal Revenue Code of 1986 is amended by adding at the end the following new chapter:
				
					97Empowering citizens payment account
						
							Sec. 9051. Payments to Congressional candidates.
						9051.Payments to Congressional candidates
 (a)Establishment of accountThe Secretary shall maintain in the Presidential Election Campaign Fund established by section 9006(a), in addition to any account which he maintains under such section, a separate account to be known as the Empowering Citizens Payment Account (hereinafter in this section referred to as the Account).
							(b)Amounts transferred to account
 (1)In generalThe Secretary shall deposit into the Account the excess of— (A)the balance of the Federal Election Campaign Fund (determined without regard to the Account), over
 (B)the amount determined by the Secretary to be required for payments under section 9006(c) and for payments under section 9037(b).
 (2)Supplemental transfersThere are hereby appropriated to the Account an amount equal to the excess (if any) of— (A)the amount required to provide payments to candidates for election to the office of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress who are participating candidates under title V of the Federal Election Campaign Act of 1971, over
 (B)the amounts transferred to such Account under paragraph (1). (c)Use of Account for payments to Congressional candidates participating in public financing programThe Secretary shall transfer amounts in the Account to the Federal Election Commission, at such times and in such amounts as the Federal Election Commission may certify, for payments to candidates for election to the office of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress who are participating candidates under title V of the Federal Election Campaign Act of 1971..
			4002.Revisions to designation of income tax payments by individual taxpayers
 (a)Increase in amount designatedSection 6096(a) of the Internal Revenue Code of 1986 is amended— (1)in the first sentence, by striking $3 each place it appears and inserting $20; and
 (2)in the second sentence— (A)by striking $6 and inserting $40; and
 (B)by striking $3 and inserting $20. (b)IndexingSection 6096 of such Code is amended by adding at the end the following new subsection:
					
						(d)Indexing of amount designated
 (1)In generalWith respect to each taxable year after 2017, each amount referred to in subsection (a) shall be increased by the percent difference described in paragraph (2), except that if any such amount after such an increase is not a multiple of $1, such amount shall be rounded to the nearest multiple of $1.
 (2)Percent difference describedThe percent difference described in this paragraph with respect to a taxable year is the percent difference determined under section 315(c)(1)(A) of the Federal Election Campaign Act of 1971 with respect to the calendar year during which the taxable year begins, except that the base year involved shall be 2016..
 (c)Ensuring tax preparation software does not provide automatic response to designation questionSection 6096 of such Code, as amended by subsection (b), is amended by adding at the end the following new subsection:
					
 (e)Ensuring tax preparation software does not provide automatic response to designation questionThe Secretary shall promulgate regulations to ensure that electronic software used in the preparation or filing of individual income tax returns does not automatically accept or decline a designation of a payment under this section..
 (d)Public information program on designationSection 6096 of such Code, as amended by subsections (b) and (c), is amended by adding at the end the following new subsection:
					
						(f)Public information program
 (1)In generalThe Federal Election Commission shall conduct a program to inform and educate the public regarding the purposes of the Presidential Election Campaign Fund, the procedures for the designation of payments under this section, and the effect of such a designation on the income tax liability of taxpayers.
 (2)Use of funds for programAmounts in the Presidential Election Campaign Fund shall be made available to the Federal Election Commission to carry out the program under this subsection..
 (e)Effective dateThe amendments made by this section shall take effect January 1, 2018. 4003.Donation to Presidential Election Campaign Fund (a)General ruleEvery taxpayer who makes a return of the tax imposed by subtitle A of the Internal Revenue Code of 1986 for any taxable year ending after December 31, 2017, may donate an amount (not less than $1), in addition to any designation of income tax liability under section 6096 of such Code for such taxable year, which shall be deposited in the general fund of the Treasury.
 (b)Manner and time of designationAny donation under subsection (a) for any taxable year— (1)shall be made at the time of filing the return of the tax imposed by subtitle A of such Code for such taxable year and in such manner as the Secretary may by regulation prescribe, except that—
 (A)the designation for such donation shall be either on the first page of the return or on the page bearing the taxpayer’s signature, and
 (B)the designation shall be by a box added to the return, and the text beside the box shall provide:By checking here, I signify that in addition to my tax liability (if any), I would like to donate the included payment to be used exclusively as a contribution to the Presidential Election Campaign Fund., and (2)shall be accompanied by a payment of the amount so designated.
 (c)Transfers to Presidential Election Campaign FundThe Secretary shall, from time to time, transfer to the Presidential Election Campaign Fund established under section 9006(a) of such Code amounts equal to the amounts donated under this section.
				VOther Campaign Finance Reforms
 5001.Regulations with respect to best efforts for identifying persons making contributionsNot later than 6 months after the date of enactment of this Act, the Federal Election Commission shall promulgate regulations with respect to what constitutes best efforts under section 302(i) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30102(i)) for determining the identification of persons making contributions to political committees, including the identifications of persons making contributions over the Internet or by credit card. Such regulations shall include a requirement that in the case of contributions made by a credit card, the political committee shall ensure that the name on the credit card used to make the contribution matches the name of the person making the contribution.
			5002.Rules relating to joint fundraising committees
				(a)Prohibition on joint fundraising committees for candidates
 (1)In generalSection 302(e) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30102(e)) is amended by adding at the end the following new paragraph:
						
 (6)No authorized committee of a candidate may establish, participate in, or have any involvement with any joint fundraising committee.. 
 (2)Conforming amendmentSection 302(e)(3)(A) of such Act (52 U.S.C. 30102(e)(3)) is amended— (A)by striking except that and all that follows through the candidate and inserting except that the candidate,
 (B)by striking ; and and inserting a period, and (C)by striking clause (ii).
 (b)Limitation on joint fundraising committees for party committeesSection 302 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30102) is amended by adding at the end the following new subsection:
					
 (j)Participation of party committees in joint fundraising committeesNo committee of a political party may establish, participate in, or have any involvement with any joint fundraising committee other than a joint fundraising committee that consists of the national committee of a political party and one other committee of the political party..
 (c)Effective dateThe amendments made by this section shall take effect on January 1, 2018. 5003.Disclosure of bundled contributions to Presidential campaigns; increase in threshold for bundled contributions by lobbyists (a)In generalParagraphs (1) through (3) of section 304(i) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104(i)) are amended to read as follows:
					
						(1)In general
 (A)Disclosure of bundled contributions by lobbyistsEach committee described in paragraph (6) shall include in the first report required to be filed under this section after each covered period (as defined in paragraph (2)) a separate schedule setting forth the name, address, and employer of each person reasonably known by the committee to be a person described in paragraph (7) who provided two or more bundled contributions to the committee in an aggregate amount greater than the applicable threshold (as defined in paragraph (3)) during the covered period, and the aggregate amount of the bundled contributions provided by each such person during the covered period.
 (B)Disclosure of bundled contributions by political committeesEach committee described in paragraph (6) shall include in the first report required to be filed under this section after each covered period (as defined in paragraph (2)) a separate schedule setting forth the name of each political committee (other than a committee of a political party) which provided two or more bundled contributions to the committee in an aggregate amount greater than the applicable threshold (as defined in paragraph (3)) during the covered period, and the aggregate amount of the bundled contributions provided by each such political committee during the covered period.
 (C)Disclosure of bundled contributions to presidential campaignsEach committee which is an authorized committee of a candidate for the office of President or for nomination to such office shall include in the first report required to be filed under this section after each covered period (as defined in paragraph (2)) a separate schedule setting forth the name, address, and employer of each person who provided two or more bundled contributions to the committee in an aggregate amount greater than the applicable threshold (as defined in paragraph (3)) during the election cycle, and the aggregate amount of the bundled contributions provided by each such person during the covered period and such election cycle. Such schedule shall include a separate listing of the name, address, and employer of each person included on such schedule who is reasonably known by the committee to be a person described in paragraph (7), together with the aggregate amount of bundled contributions provided by such person during such period and such cycle.
 (2)Covered periodIn this subsection, a covered period means— (A)with respect to a committee which is an authorized committee of a candidate for the office of President or for nomination to such office—
 (i)the 4-year election cycle ending with the date of the election for the office of the President; and (ii)any reporting period applicable to the committee under this section during which any person provided two or more bundled contributions to the committee; and
 (B)with respect to any other committee— (i)the period beginning January 1 and ending June 30 of each year;
 (ii)the period beginning July 1 and ending December 31 of each year; and (iii)any reporting period applicable to the committee under this section during which any person described in paragraph (7) provided two or more bundled contributions to the committee in an aggregate amount greater than the applicable threshold.
								(3)Applicable threshold
 (A)In generalIn this subsection, the applicable threshold is— (i)$50,000 in the case of a committee which is an authorized committee of a candidate for the office of President or for nomination to such office; and
 (ii)$25,000 in the case of any other committee. In determining whether the amount of bundled contributions provided to a committee by a person exceeds the applicable threshold, there shall be excluded any contribution made to the committee by the person or the person's spouse.(B)IndexingIn any calendar year after 2018, section 315(c)(1)(B) shall apply to each amount applicable under subparagraph (A) in the same manner as such section applies to the limitations established under subsections (a)(1)(A), (a)(1)(B), (a)(3), and (h) of such section, except that for purposes of applying such section to the amount applicable under subparagraph (A), the base period shall be 2017.
 (C)Aggregation of contributions from cosponsors of fundraising eventFor purposes of determining the amount of bundled contributions provided by a person to a committee which were received by the person at a fundraising event sponsored by the person, or in response to an invitation to attend a fundraising event sponsored by the person, each person who is a sponsor of the event shall be considered to have provided to the committee the aggregate amount of all bundled contributions which were provided to the committee by all sponsors of the event..
 (b)Conforming amendmentsSection 304(i) of such Act (52 U.S.C. 30104(i)) is amended— (1)in paragraph (5), by striking described in paragraph (7) each place it appears in subparagraphs (C) and (D);
 (2)in paragraph (6), by inserting (other than a candidate for the office of President or for nomination to such office) after candidate; and (3)in paragraph (8)(A)—
 (A)by striking , with respect to a committee described in paragraph (6) and a person described in paragraph (7), and inserting , with respect to a committee described in paragraph (6) or an authorized committee of a candidate for the office of President or for nomination to such office,;
 (B)by striking by the person in clause (i) thereof and inserting by any person; and (C)by striking the person each place it appears in clause (ii) and inserting such person.
 (c)Effective dateThe amendments made by this section shall apply with respect to reports filed under section 304 of the Federal Election Campaign Act of 1971 after January 1, 2018.
				5004.Repeal of special contribution limits for contributions to national parties for certain purposes
 (a)In generalSection 315(a) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116(a)), as amended by section 2101(b) of Division N of the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235; 128 Stat. 2773), is amended—
 (1)in paragraph (1)(B), by striking , or, in the case of contributions made to any of the accounts described in paragraph (9), exceed 300 percent of the amount otherwise applicable under this subparagraph with respect to such calendar year,
 (2)in paragraph (2)(B), by striking , or, in the case of contributions made to any of the accounts described in paragraph (9), exceed 300 percent of the amount otherwise applicable under this subparagraph with respect to such calendar year, and
 (3)by striking paragraph (9). (b)Conforming amendmentSection 315(d) of such Act (52 U.S.C. 30116(d)), as amended by section 3002, is amended by striking paragraph (5).
 (c)Effective dateThe amendments made by this section shall apply to contributions made after the date of the enactment of this Act.
 (d)Return of previously contributed amountsNot later than 90 days after the date of the enactment of this Act, each political committee established and maintained by a political party shall distribute all amounts in accounts described in section 315(a)(9) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116(a)(9)) to individuals who made contributions to such accounts. The amount distributed to any contributor form any account shall bear the same ratio to the amount of contributions made by such contributor to such account as the balance of such account on the date of the enactment of this Act bears to the total amount of contributions made to such account.
				5005.Judicial review of actions related to campaign finance laws
 (a)In generalTitle IV of the Federal Election Campaign Act of 1971 (52 U.S.C. 30141 et seq.) is amended by inserting after section 406 the following new section:
					
						407.Judicial review
 (a)In generalNotwithstanding section 373(f), if any action is brought for declaratory or injunctive relief to challenge the constitutionality of any provision of this Act or of chapter 95 or 96 of the Internal Revenue Code of 1986, or is brought to with respect to any action of the Commission under chapter 95 or 96 of the Internal Revenue Code of 1986, the following rules shall apply:
 (1)The action shall be filed in the United States District Court for the District of Columbia and an appeal from the decision of the district court may be taken to the Court of Appeals for the District of Columbia Circuit.
 (2)In the case of an action relating to declaratory or injunctive relief to challenge the constitutionality of a provision—
 (A)a copy of the complaint shall be delivered promptly to the Clerk of the House of Representatives and the Secretary of the Senate; and
 (B)it shall be the duty of the United States District Court for the District of Columbia, the Court of Appeals for the District of Columbia, and the Supreme Court of the United States to advance on the docket and to expedite to the greatest possible extent the disposition of the action and appeal.
 (b)Intervention by Members of CongressIn any action in which the constitutionality of any provision of this Act or chapter 95 or 96 of the Internal Revenue Code of 1986 is raised, any member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress) or Senate shall have the right to intervene either in support of or opposition to the position of a party to the case regarding the constitutionality of the provision. To avoid duplication of efforts and reduce the burdens placed on the parties to the action, the court in any such action may make such orders as it considers necessary, including orders to require interveners taking similar positions to file joint papers or to be represented by a single attorney at oral argument.
 (c)Challenge by Members of CongressAny Member of Congress may bring an action, subject to the special rules described in subsection (a), for declaratory or injunctive relief to challenge the constitutionality of any provision of this Act or chapter 95 or 96 of the Internal Revenue Code of 1986..
				(b)Conforming amendments
					(1)In general
 (A)Section 9011 of the Internal Revenue Code of 1986 is amended to read as follows:  9011.Judicial reviewFor provisions relating to judicial review of certifications, determinations, and actions by the Commission under this chapter, see section 407 of the Federal Election Campaign Act of 1971..
 (B)Section 9041 of the Internal Revenue Code of 1986 is amended to read as follows:  9041.Judicial reviewFor provisions relating to judicial review of actions by the Commission under this chapter, see section 407 of the Federal Election Campaign Act of 1971..
 (C)Section 403 of the Bipartisan Campaign Finance Reform Act of 2002 (52 U.S.C. 30110 note) is repealed.
 (c)Effective dateThe amendments made by this section shall apply to actions brought on or after January 1, 2018. 5006.Treatment of internet communications made by political committees as public communications (a)In generalParagraph (22) of section 301 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101(22)) is amended by adding at the end the following new sentence: Such term shall include communications to the general public made over the Internet by a political committee..
 (b)Effective dateThe amendment made by this section shall apply to communications made on or after the date of the enactment of this Act.
				5007.Clarification of applicability of contribution limits to certain political committees
 (a)In generalSection 315(a)(1) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116(a)(1)) is amended by striking subparagraph (C) and inserting the following:
					
 (C)to any other political committee (other than a committee described in subparagraph (D)), including to a political committee that makes only independent expenditures or electioneering communications (or a combination thereof) or to any account of a political committee established for the purpose of making only independent expenditures or electioneering communications (or a combination thereof), in any calendar year which, in the aggregate, exceed $5,000; or.
 (b)Effective dateThe amendments made by this section shall apply to contributions made on or after the date of the enactment of this Act.
				VIMiscellaneous provisions
 6001.SeverabilityIf any provision of this Act or amendment made by this Act, or the application of a provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of this and amendments made by this Act, and the application of the provisions and amendment to any person or circumstance, shall not be affected by the holding.
 6002.Effective dateExcept as otherwise provided in this Act, the amendments made by this Act shall apply with respect to elections occurring after January 1, 2018.
			